In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00191-CV

NICHOLS FORD, LTD. D/B/A                    §    On Appeal from the 96th District Court
AUTONATION FORD SOUTH FORT
WORTH, AND TRUIST BANK F/K/A
SUNTRUST BANK, Appellants                   §    of Tarrant County (096-315652-20)


V.                                          §    September 2, 2021

MARK GARZA AND STEPHANIE
GARZA, Appellees                            §    Memorandum Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying

arbitration is reversed. We release our July 16, 2020 stay of the trial court proceedings,

and the case is remanded to the trial court for further proceedings not inconsistent

with this opinion.
       It is further ordered that Appellees Mark Garza and Stephanie Garza must pay

all costs of this appeal.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Elizabeth Kerr__________________
                                        Justice Elizabeth Kerr